DETAILED ACTION
This Office action is in response to Applicant's amendment and request for
reconsideration filed on October 17, 2022.

Response to Arguments
Except for claim 9 Applicant’s amendments overcome the claim objections presented in the previous office action. Although new objections are made with respect to claims 3 and 4 in view of Applicant’s amendments (see Claim Objections below). 
In addition, the statutory and non-statutory double patenting rejections are removed based on the cancellation of claims 17-20.
	With respect to the Claim Rejections under 35 U.S.C. §112(a), in view of Applicant’s remarks and the claim amendments the Examiner has removed the previous rejection of claim 1 under 35 U.S.C. §112(a). 
	Applicants remarks submitted on 08/08/2022 indicate that the “state of connectivity S associated with action map {ai}. S is a map of what IoT are connected to other IoT”, which the Examiner is interpreting, in view of Applicant’s specification (see ¶0047), as representing all possible states of connectivity or “allowed connections” between IoT devices 111-1 to 120-N and their respective IoT agents 300-1 to 300-M, whereas the action map {at} represents a particular iteration or a particular selection among those possible states of connectivity (see ¶0033, the action map “refers to which connections (actions) among IoT devices 111-1 to 120-N and 300-1 to 300-M to be selected”). 

	With respect to the Claim Rejections under 35 U.S.C. 112(b), first Applicant’s remarks are unclear as claims 1-20 were rejected under 35 U.S.C. 112(b), as opposed to claims 2-20 as indicated (see page 18 of Applicant’s remarks). 
Furthermore, Applicant’s arguments with respect to claims 2-3, 10 and 16-17 are confusing, since claim 17 was canceled and claims 2-3 and 10 do not include 35 U.S.C. 112(f) claim limitations. 
	However, claims 5, 7-8, and 15-16, do include the limitations: “deep reinforcement module” (Claim 5), “plug-and-play module” (Claim 7), “configuration module” (claims 7-8 and 16), “execution module” (Claims 15-16), “webapp module” (Claim 15), “data handler module” (Claim 15), and “artificial intelligence and machine learning module” (Claim 15), thus the Examiner is interpreting Applicant’s remarks as being directed to claims 5, 7-9, and 15-16.
	Nevertheless, Applicant’s remarks, are not sufficient to overcome the interpretation of the various “modules” under 35 U.S.C. §112(f) (It is noted that upon further consideration, with respect to the “execution module”, the Examiner has nevertheless withdrawn the interpretation of the limitation under 35 U.S.C. 112(f), as the limitation is not modified by functional language). In addition, neither Applicant’s remarks or specification, expressly disclose the algorithm that Applicant's invention uses to perform the functions associated with the various “modules”. 
First, it is noted that Applicant’s does not provide any arguments with respect to the interpretation of the “deep reinforcement module” under 35 U.S.C. 112(f). 
With respect to the “plug-and play module”, Applicant does not expressly set for the steps for how the plug-and-play module “detects whether said plurality of IoT devices, said plurality of IoT agents, and/or said plurality of IoT servers are included in said control webapp”. Applicant vaguely points to the creation of an API (i.e., “APIs created to enter into newly connected IoT devices and their platforms to retrieve their operational parameters”, see Remarks page 19). However, the creation of an API alone is not sufficient to perform the function of “detect[ing] whether said plurality of IoT devices, said plurality of IoT agents, and/or said plurality of IoT servers are included in said control webapp”. In addition, Applicant points to ¶0057 and step 404, which are not related to the specific functions performed by the claimed “plug-and-play module”, let alone sufficient to describe an algorithm (i.e., “finite sequence of steps for solving a logical or mathematical problem or performing a task”, see MPEP §2181.I.B), for properly invoking 35 U.S.C. 112(f).
Next, with respect to the “configuration module”, Applicant vaguely states a function (i.e., “map out the virtual nodes and infrastructure of the newly connected IoT devices and platforms”), however, it is unclear how mapping the virtual nodes performs the specific function being claimed with respect to the configuration module, i.e., “to insert said operational parameters, said communication protocols, and said industrial standards into control webapp”.
Furthermore, with respect to the “webapp module”, as opposed to setting for an algorithm “to create said control webapps for said plurality of loT devices, said plurality of loT agents, and said plurality of loT servers”, as required for invoking 35 U.S.C. 112(f), Applicant appears to simply state what the webapp module does (i.e., “Frontend to visually manage IoT devices in a plug-and-play and point to multipoint manner”, see Remarks page 20).
Next, with respect to the “data handler module”, Applicant points to ¶0049, which does set forth an algorithm for the function of receiving data (i.e., “receive data streams having different formats and data structure from different loT devices 111-1 to 120-N and converts them into a format and structure that Webapp configuration module 242 and DRNN 250 can understand”), however, Applicant’s specification does not expressly set forth an algorithm for also managing the sending of data (i.e., “to manage data send/receive to and from said plurality of loT devices”).
Finally, with respect to the “artificial intelligence and machine learning module” Applicant’s remarks (i.e., “Perform analytics on users’ behaviors and helps the configuration module to map out the virtual nodes and infrastructure”, see page 20) appear to simply restate the function the claimed structure is performing which is not sufficient for invoking 35 U.S.C. §112(f) (see MPEP §2181 IV. "Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239").
Applicant’s further remarks which admit that the structure of the various modules are in fact a general purpose computer (i.e., “hardware devices such as application specific integrated circuit (ASIC), combinatorial logic circuits, field programmable gate array (FPGA), software applications, and/or the combination thereof”, see Remarks page 22) is unpersuasive as the structure corresponding to a 35 U.S.C. 112(f) claim limitation must further include the algorithm needed to transform the general purpose computer or microprocessor to a special purpose computer programmed to perform the disclosed algorithm (see MPEP §2181.II.B).

Finally, it is noted that neither Applicant’s remarks or claim amendments address numerous rejections made under 35 U.S.C. 112(b) with respect to at least claims 7-16, and claim rejections under 35 U.S.C. 112(d) with respect to claims 5. As such for the same reasons as noted previously, claims 7-16 are rejected under 35 U.S.C. 112(b) and claim 5 under 35 U.S.C. 112(d).

Claim Objections
Claims 3, 4, and 9 are objected to because of the following informalities: 
Claim 3 is objected because the claim contains a typographical error. For the purpose of this office action the Examiner is interpreting the claim to read, “in a cache memory for future connections until             
                
                    
                        argmax
                    
                    
                        
                            
                                
                                    
                                        a
                                    
                                    
                                        t
                                    
                                
                            
                        
                    
                
            
        Q(s,ɑ,π) for the remaining communications and connections in said state S and said action map {ai} is satisfied.”
Claim 4 is objected because the claim contains a typographical error. For the purpose of this office action the Examiner is interpreting the claim to read “said slower transmission rates”.
Claim 9 is objected to because the claim contains a typographical error, or lacks a proper conjunction between elements. For the purpose of this office action the Examiner is interpreting the claim to read: “wherein said physical connections comprise a Zwave connection, a Zigbee connection, a Bluetooth connection, an Ethernet connection, a wifi connection, a cellular connection using a SIM, a LORA connection, and a near field communication (NFC) connection; wherein said communication protocols comprise a HTTP protocol, a websocket protocol, and a MQTT protocol”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claim 3 the limitation “those connections or communications in said state S and said action map {ai} that require either slower transmission rates or less priorities in a cache memory for future connections until             
                
                    
                        argmax
                    
                    
                        
                            
                                
                                    
                                        a
                                    
                                    
                                        t
                                    
                                
                            
                        
                    
                
            
        Q(s,ɑ,π) for the remaining communications and connections [in] said state S and said action map {ai} is satisfied” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	First, although Applicant’s specification supports “connections” represented in said state S and said action map {ai} (see ¶0033, i.e., “the term ‘action map’ refers to which connections among loT devices 111-1 to 120-N and 300-1 to 300-M to be selected”, and ¶0047, “the state Si of allowed communication connections between loT devices 111-1 to 120-N and their respective loT agents 300-1 to 300-M.”), the specification does not appear to support, in addition to connections, “communications” in said state S and said action map {ai}.
Secondly, the specification does not appear to describe connection requirements of connections or communications in said state S and said action map {ai} as suggested by Applicant’s current claims, let alone connection requirements that require either slower transmission rates or less priorities…”.
For the purpose of this office action the Examiner is interpreting the claim to recite:
	“those connections  in said state S and said action map {ai} that  have either slower transmission rates or less priorities in a cache memory for future connections until             
                
                    
                        argmax
                    
                    
                        
                            
                                
                                    
                                        a
                                    
                                    
                                        t
                                    
                                
                            
                        
                    
                
            
        Q(s,ɑ,π) for the remaining  connections in said state S and said action map {ai} is satisfied.”

	Claims not specifically addressed are rejected under 35 U.S.C. 112(a) based on their dependency to one of the above mentioned claims.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As per claim 1 with respect to the limitation “a plurality of IoT agents coupled to receive an action map {ai} from said DRNN”, since the previous limitation notes that each IoT server has its own DRNN (i.e., “a plurality of loT servers coupled together and serviced by said network, each of said plurality of loT servers comprising a deep reinforcement neural network (DRNN) configured to…”), it is not clear from which DRNN, the plurality of IoT agents are receiving the action map from. For the purpose of this office action the Examiner is interpreting the claim to read:
“a plurality of IoT agents coupled to said network to receive an action map {ai} from at least one of said DRNN”.

	In addition, with respect to the limitations “…in accordance with said action map {ai} that meets bandwidth, transmission rate, and power consumption requirements defined in a cumulative reward function Rt” and “wherein said reward function RT a function of aggregate bandwidths, transmission rate, and total power consumptions used in said action map {ai}”, it is not clear if the limitations are redundant, or if the reward function Rt is being separately defined.

For the purpose of this office action the Examiner is interpreting the claim to read:
“… and said plurality of IoT agents communicate with one another in a plug-and-play and point to multipoint manner in accordance with said action map {ai}  derived from a cumulative reward function Rt expressed in an equation… wherein said reward function Rt is a function of aggregate bandwidths, transmission rate, and total power consumptions used in said action map {ai} that meets bandwidth, transmission rate, and power consumption requirements”.

As per claims 2-3, with regard to the limitation “action map {ai} does not satisfy said bandwidth and said reward function Rt”, first it is unclear what “said bandwidth” is in reference to with respect to claim 1, “bandwidth requirement” or “aggregate bandwidths”? Secondly, it is unclear what it means to “satisfy” said reward function Rt since, as best understood, the reward function is simply an equation that returns a positive or negative value (see ¶0057 of Applicant’s specification). However, in view of Applicant’s specification (see ¶0076-78, i.e., “if BWo is less than the communication bandwidth utilization (BWc) then the total power consumption (Pe) is calculated … At step 705, whether the power consumption (Pe) is greater than a threshold power consumption (Pth) is determined…”), the Examiner is interpreting the limitation as being direct to the bandwidth and power requirements introduced in claim 1. Therefore, for the purpose of this office action, the Examiner is interpreting the claim to read:
 “wherein when said action map {ai} does not satisfy said bandwidth and  power requirements…”.

Furthermore, as per claim 3, similar to claim 2, it is unclear what is being satisfied with respect to the limitation (i.e., “until said             
                
                    
                        argmax
                    
                    
                        
                            
                                
                                    
                                        a
                                    
                                    
                                        t
                                    
                                
                            
                        
                    
                
            
        Q(s,ɑ,π) for the remaining communications and connections [in] said state s and said action map {ai} is satisfied”), since, as best understood,             
                
                    
                        argmax
                    
                    
                        
                            
                                
                                    
                                        a
                                    
                                    
                                        t
                                    
                                
                            
                        
                    
                
            
        Q(s,ɑ,π) is simply an equation that produces a positive or negative value (see ¶0057 of Applicant’s specification). However, as noted above, the specification appears to support the selection of an action map {at} that satisfies the bandwidth and power requirements. As such, for the purpose of this office action, the Examiner is interpreting the claim to read:
“until said            
                
                    
                        argmax
                    
                    
                        
                            
                                
                                    
                                        a
                                    
                                    
                                        t
                                    
                                
                            
                        
                    
                
            
         action map {ai}  satisfies said bandwidth and power requirements”.

As per claim 4, the limitation “said IoT agent” lacks antecedent basis in the claim. For the purpose of this office action, the Examiner is interpreting the limitation to read:
“The system of claim 3 wherein said at least one IoT agent is configured to…”.

As per claims 5, 7-8, and 15-16 the limitations: “deep reinforcement module” (Claim 5), “plug-and-play module” (Claim 7), “configuration module” (claims 7-8 and 16), “webapp module” (Claim 15), “data handler module” (Claim 15); and “artificial intelligence and machine learning module” (Claim 15) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder (i.e., “module”), that is modified by functional language, without reciting sufficient structure, material or acts for performing the claimed function (see MPEP §2181).
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5, 7-8, and 15-16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 112(b) (see MPEP §2181(B)). 
In this case, however, the specification does not appear to describe, in sufficient detail, a corresponding algorithm for performing the claimed functions associated with the various modules. Thus claims 5, 7-8, and 15-16 are rejected as failing to distinctly claim the subject matter which applicant regards as the invention.
In response to the Office action, if applicant does not want to have the claim limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) Present a sufficient showing to establish that the claim limitations recites sufficient structure to perform the claimed functions so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitations in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function).
In order to avoid the interpretation of claims 5, 7-8, and 15-16 under 35 U.S.C. 112(f), and thus the rejection of the claims under 35 U.S.C. 112(b) the Examiner recommends reciting sufficient structure to perform the claimed function, e.g.,
As per claim 5, “…and a processor for executing a deep reinforcement module operable to…”; 
As per claim 7, “wherein said at least one IoT agent further comprises a processor for executing a plug-and-play module and a configuration module, wherein said plug-and-play module is configured to… and then use said [[a]] configuration module to…”; and
As per claim 15, “wherein said at least on IoT server[[s]] further comprises  a processor for executing: a webapp module…; a data handler module…; and an artificial intelligence and machine learning module….”.

In addition, as per claim 5, the limitations “said loT server” (i.e., “The system of claim 4 wherein said IoT server…”) and “Q(s,a) function” (i.e., “a Q-function data storage configured to store said Q(s,a) function…”) lack antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read “The system of claim 4, wherein said at least one IoT server further comprises”, and “store said future reward equation Q(s,a)  and said Q-loss function…”.
Also, as per claim 5, the limitation “receive observations regarding bandwidths and power consumptions and calculate said reward function Rt and             
                
                    
                        argmax
                    
                    
                        
                            
                                
                                    
                                        a
                                    
                                    
                                        t
                                    
                                
                            
                        
                    
                
            
        Q(s,ɑ,π)…”, is confusing and therefore indefinite since the bandwidth and power consumption cumulative reward function Rt is previously defined as the equation             
                
                    
                        argmax
                    
                    
                        
                            
                                
                                    
                                        a
                                    
                                    
                                        t
                                    
                                
                            
                        
                    
                
            
        Q(s,ɑ,π) (see claim 1, lines 14-15), thus it is not clear if the limitation is simply redundant or if there are multiple calculations being performed. For the purpose of this office action the Examiner is interpreting the claim to read:
“receive observations regarding bandwidths and power consumptions and calculate said reward function Rt [[and]],             
                
                    
                        argmax
                    
                    
                        
                            
                                
                                    
                                        a
                                    
                                    
                                        t
                                    
                                
                            
                        
                    
                
            
        Q(s,ɑ,π), wherein Q(s,a) = E[Rt|(s,a)];…”

Furthermore, as per claim 7, first, the limitation “said control webapp” (i.e., “…detect whether said plurality of IoT devices, said plurality of IoT agents, and/or said plurality of IoT servers each is included in said control webapp…”) lacks antecedent basis in the claim. It is noted however that claim 5 from which claim 7 depends, previously introduced the limitation “a webapp configuration program” (see line 15). As such, for the purpose of this office action the Examiner is interpreting the claim to read:
“(a) detect whether said detect whether said plurality of IoT devices, said plurality of IoT agents, and/or said plurality of IoT servers each is included in said  webapp configuration program…”.
Next, with respect to limiation (b) of claim 7, the limitations “said control webapp”, “said plug-and-play manner” and “said point to multipoint manner” lack antecedent basis in the claim. For the purpose of this office action the Examiner is interpreting the claim to read (in view of the Examiner’s interpretation, above with respect to claim 1, see, “…at least one DRNN”):
(b) if said plurality of IoT devices, said plurality of IoT agents, and/or said plurality of IoT servers are each included in said  webapp configuration program, then control said plurality of IoT devices, said plurality of IoT agents, and/or said plurality of IoT servers in said plug-and-play  and [[said]] point to multipoint manner in accordance with setups and instructions of said  webapp configuration program, wherein said setups and instructions of said  webapp configuration program follows said action map {ai} output by said at least one DRNN…”.
Finally, with respect to limitation (c) of claim 7, the limitation “said control webapp”, “said physical connections”, “said communication protocols”, “said industrial standards”, “said operational parameters”, and sad “actions ai” lack antecedent basis in the claim. Moreover, the limitation “…and then use a configuration module to insert said operational parameters, said communication protocols, and said industrial standards into control webapp which is configured to create said plug-and-play manner and said point-to multipoint manner for each of said plurality of IoT devices, said plurality of IoT agents, and/or said plurality of IoT servers in accordance with said actions ai output by said DRNN” is not clear and therefore indefinite. 
For the purpose of this office action the Examiner is interpreting the claim to read  (in view of the Examiner’s interpretation, above with respect to claim 1, see, “…at least one of said DRNN”):
“(c) if any of said plurality of IoT devices, said plurality of IoT agents, and/or said plurality of IoT servers are not included in said  webapp configuration program, then detect  operating parameters, [[said]] physical connections, [[said]] communication protocols, and [[said]] industrial standards for each of said plurality of IoT devices, said plurality of IoT agents, and/or said plurality of IoT servers using a plug-and-play application program interface (API), and then use a configuration module to insert said  detected operating parameters, said communication protocols, and said industrial standards into said  webapp configuration program, wherein said webapp configuration program [[which]] is configured to establish said PnP & P2MP communication in said IoT environment  in accordance with said  action map {ai} output by said at least one DRNN.”

	As per claim 8, the limitations “said configuration module”, “said operationing (sic) parameters”, “said plurality of servers”, and “said control webapp” lack antecedent basis in the claim. Moreover Applicant’s limitation “wherein said control webapp can be configured by each of said users…”, appears to suggest but does not require the control webapp to be configured by said users, which is confusing and therefore raises an indefinite issue. With respect to the antecedent basis issues of the claim, it is noted that claim 7, as opposed to claim 2, provides proper antecedent basis for at least some of the limitations. Thus for the purpose of this office action the Examiner is interpreting claim 8 to read:
	“8. The system of claim [[2]] 7, wherein said configuration module enables users to change and add said operating parameters of said plurality of IoT devices, said plurality of IoT agents, and said plurality of IoT servers, wherein said  webapp configuration program is configured by each of said users for specific operations of said plurality of IoT devices, said plurality of IoT agents, and said plurality of IoT servers.” 
	
	As per claim 9, the limitation “said at least one IoT agents” and “said physical connections” and “said communication protocols” lack antecedent basis in the claim. Moreover, a conjunction is missing in the limitations “said plurality of IoT devices, said plurality of IoT agents, said plurality of IoT servers…” and in the list of physical connections, which renders the claim indefinite. With respect to the antecedent basis issues of the claim, it is noted that claim 7, as opposed to claim 3, provides proper antecedent basis for at least “said physical connections” and “said communication protocols”. Thus, for the purpose of this office action the Examiner is interpreting the claim to read:
	“9. The system of claim [[3]] 7 wherein said at least one IoT agent[[s]] further comprises a connections firmware configured to detect and connect said plurality of IoT devices, said plurality of IoT agents, and said plurality of IoT servers using different said physical connections; wherein said physical connections comprise a Zwave connection, a Zigbee connection, a Bluetooth connection, an Ethernet connection, a wifi connection, a cellular connection using a SIM, a LORA connection, and a near field communication (NFC) connection; wherein said communication protocols comprise a HTTP protocol, a websocket protocol, and a MQTT protocol”.

	As per claim 10, the limitations “said connections firmware”, “said physical connections”, “said operating parameters”, and “said industrial standards” lack antecedent basis in the claim. However, it is noted that claim 9, as opposed to claim 4, provides proper antecedent basis for the limitations.
Moreover, as per claim 10, it is not clear what is “using a driving circuit and a switching network to adaptively set up said physical connections…”. Furthermore, the limitation “said driving circuits” (i.e., “…and loading said device driver into said driving circuits”) lacks antecedent basis in the claim.
	For the purpose of this office action the Examiner is interpreting the claim to read:
	“10. The system of claim [[4]] 9 wherein said connections firmware detects said physical connections by:
	using a detector to detect an operating frequency, said operating parameters, and said industrial standards of each of said plurality of IoT devices, said plurality of IoT agents, and said plurality of IoT servers; and
wherein said connections firmware uses device driver from a memory and loading said device driver into said driving circuit[[s]] based on results from said step of detecting said operating frequency, said operating parameters, and said industrial standards.”

As per claim 11, the limitation “said detector” lacks antecedent basis in the claim. However, it is noted that claim 10, as opposed to claim 5, provides proper antecedent basis for the limitation. As such the Examiner is interpreting the claim to read:
	“11. The system of claim [[5]] 10 wherein said detector comprises…”.
	
As per claim 12, the limitations “said at least one IoT agents”, “said plug-and-play and point to multipoint communications”, and “said IoT agent” lack antecedent basis in the claim. In addition, the term “soon” (i.e., “…as soon as said plurality of IOT devices are first electrically coupled to…”) is a relative term which renders the claim indefinite. The term “soon” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the purpose of this office action the Examiner is interpreting claim 12 to read: 
	“12. The system of claim 2 wherein  said at least one IoT agent[[s]] further comprises an IoT device controller operable to manage said plug-and-play and point to multipoint communication[[s]] for said plurality of IoT devices by creating virtual computing nodes between said plurality of IoT agents and said plurality of loT devices when said plurality of IoT devices are first electrically coupled to and detected by said at least one IoT agent[[s]].”

	As per claim 13, the limitations “said at least one IoT agents”, “said at least one IoT servers”, “said industrial standards”, “said physical connections”, “said communication protocols”, “said virtual computing nodes”, “said control webapp”, and “said plurality of servers” lack antecedent basis in the claim. Also the limitations “which have said industrial standards, said physical connections, said communication protocols different from those of said at least one IoT agents and said at least one IoT servers” and “managing said plurality of IoT device, said plurality of IoT agents, and said plurality of servers in said plug-and-play manner and in said point to multipoint manner” are unclear and therefore indefinite.
For the purpose of this office action the Examiner is interpreting claim 13 to read: 
	“13. The system of claim 7, wherein said at least one IoT agent[[s]], and said at least one IoT server[[s]] are configured to form a virtual infrastructure for said plurality of IoT agents and said plurality of IoT devices, wherein said plurality of IoT devices have industrial standards, [[said]] physical connections, and [[said]] communication protocols different from those of said at least one IoT agent[[s]] and said at least one IoT server[[s]]; wherein said virtual infrastructure comprises [[said]] virtual computing nodes; wherein said virtual infrastructure and said virtual computing nodes are embedded into said  webapp configuration program for managing said PnP & P2MP communication in said IoT environment .
 
	As per claim 14, the limitation “said at least one IoT servers” lacks antecedent basis in the claim.
	“14. The system of claim 1 wherein said at least one IoT server[[s]] further comprises a data repository which further comprises…”.	

	As per claim 15, the limitations “said at least one IoT servers”, “said universal past”, “said real-time data”, “said data repository”, and “said control webapps” lack antecedent basis in the claim. Also the limitation “a data handler module configured to manage data send/receive to and from said plurality of IoT devices” is generally unclear and therefore indefinite. As far as the antecedent basis issues, as interpreted above, claim 14 provides proper antecedent basis for at least some of the limitations. As such for the purpose of this office action the Examiner is interpreting claim 15 to read:
	“15. The system of claim 14 [[1]], wherein  said at least one server[[s]] further comprises an execution module which further comprises:
	a webapp module configured to create said  webapp configuration program;
	a data handler module configured to  send/receive data to/from  said plurality of IoT devices…”. 

	As per claim 16, the limitations “said execution module”, “said at least one IoT agents”, “said configuration module”, and “said control webapp” lack antecedent basis in the claim. Moreover, it is not clear what is meant by “communicate to one another in said point to multipoint manner according to said configuration module and said control webapps”. It is noted that clam 15, as interpreted above, provides proper antecedent basis for the some of the limitations. As such for the purpose of this office action the Examiner is interpreting the claim to read:
	“16. The system of claim [[9]] 15 wherein said  at least one IoT server further comprises a switching network configured to enable said at least one IoT agent[[s]] and said plurality of IoT devices to communicate to one another in said point to multipoint manner .”

	Claims not specifically addressed are rejected under 35 U.S.C. 112(b) based on their dependency to one of the above mentioned claims.

	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-7, 11, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As per claim 5, the limitations “wherein Q(s,a) = E[Rt|(s,a)]” and “wherein said reward function Rt is a function of aggregate bandwidth and total power consumption used in said action map {ai}” are already reflected in claim 1, see lines 18-20 and thus fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
To overcome the rejection of claim 5, under 35 U.S.C. 112(d) the Examiner recommends deleting the limitation, i.e., 
“ii) receive observations regarding bandwidths and power consumptions and calculate said reward function Rt, [[and]]             
                
                    
                        argmax
                    
                    
                        
                            
                                
                                    
                                        a
                                    
                                    
                                        t
                                    
                                
                            
                        
                    
                
            
        Q(s,ɑ,π) ; ”
	 
Claims 6-7, 11, and 13 are rejected under 35 U.S.C. 112(d) based on their dependency to claim 5.

Allowable Subject Matter
Claims 1-20, as interpreted by the Examiner (see Claim Objections and Claim Rejections - 35 USC § 112, above), although rejected under 35 USC §112, for purpose of 35 U.S.C. §102 and §103 are allowed over the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441